DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 12 line 8 to page 13 line 13, filed 30 December 2021, with respect to claims 1-31 have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn. 
Allowable Subject Matter
Claims 1-25 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 identify the uniquely distinct feature of a sound processing unit of a hearing prosthesis system and a method of operating the system including one or more processors operating in a sound processing mode to convert input signals received at the one or more input devices into output signals for use in stimulating a first ear of a recipient, and selectively operate in a wireless streaming mode to encode input signals received at the one or more input devices and wirelessly transmit the encoded input signals by the wireless transceiver, wherein the wirelessly transmitted encoded input signals are at least partially used in stimulating a second ear of the recipient in combination with all the disclosed limitations of claims 1 and 10. Independent claim 25 identifies the uniquely distinct feature of a hearing prosthesis system including a first external sound processing unit with a dual-mode sound processing module to perform sound processing operations that convert input signals received at the one or more input devices into output signals for use in stimulating a first ear of a recipient, or6Amendment in Response to Office Action Mailed October 1, 2021 Application No. 16/758,591wireless streaming operations that encode input 
The closest prior art, Ridler et al. (US10142740B2) discloses a sound processing unit of a hearing prosthesis system comprising: one or more input: a wireless transceiver; and one or more processors configured to: operate in a sound processing mode to convert input signals received at the one or more input devices into a command module for generating stimulation commands sent to a stimulating module for use in stimulating the ears of a user, and the command module additionally operates  to wireless communicate with a monitoring device but fails to teach selectively operate in a wireless streaming mode to encode input signals received at the one or more input devices and wirelessly transmit the encoded input signals by the wireless transceiver, wherein the wirelessly transmitted encoded input signals are at least partially used in stimulating a second ear of the recipient; and Mishra (US20170143962A1) discloses an auditory prosthesis system including a sound processor apparatus using an accelerometer to determine the positioning of the sound processing apparatus and a control module communicatively coupled to the position sensor to perform a predetermined action with respect to the auditory prosthesis system but fails to teach selectively operate in a wireless streaming mode to encode input signals received at the one or more input devices and wirelessly transmit the encoded input signals by the wireless transceiver, wherein the wirelessly transmitted encoded input signals are at least partially used in stimulating a second ear of the recipient. The prior art fails to anticipate or render the independent claims obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/BRIAN ENSEY/Primary Examiner, Art Unit 2653
28 January 2022